DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 was filed after the mailing date of the Notice of Allowance on 07/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been fully considered by the Examiner.

Claims Status
Claims 1-6, 11 and 13-18 (Currently Amended)
Claims 7-10 and 12 (Original)
Claim 19 (New)

Allowable Subject Matter
Claims 1-19 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein the DC-to-AC inverter circuit comprises an advancing bridge arm and a lagging bridge arm, and wherein a voltage phase of the advancing bridge arm precedes a voltage phase of the lagging bridge arm in a same period;

an impedance adjustment circuit comprising one or more inductive branches, each of the one or more inductive branches comprises an inductor and a switch that are connected in series, the one or more inductive branches 
a controller configured to control on or off of the switch in each corresponding inductive branch of the one or more inductive branches to change a current flowing out of the lagging bridge arm to enable a controllable switching transistor of the lagging bridge arm to implement zero-voltage switching.”, in combination with all other elements recited in claim 1.
Claims 2-12 and 19 would also be allowed as they further limit allowed claim 1.
Regarding claim 13, prior arts do not suggest or teach, among other claimed allowable features, “the DC-to-AC inverter circuit comprises an advancing bridge arm and a lagging bridge arm, and a voltage phase of the advancing bridge arm precedes a voltage phase of the lagging bridge arm in a same period; receiving, by a transmitting coil of the wireless charging apparatus, the AC; generating, by the transmitting coil, an AC magnetic field; controlling, by a controller of the wireless charging apparatus, on or off of [[the]] a switch in an inductive branch to change a current flowing out of the lagging bridge arm to enable a controllable switching transistor of the lagging bridge arm to implement 
Claims 14-18 would also be allowed as they further limit allowed claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 7, 2021